
	
		I
		112th CONGRESS
		1st Session
		H. R. 2731
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Berg introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title III of the Social Security Act to provide
		  for demonstration projects designed to expedite the reemployment of unemployed
		  workers.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Innovation of Re-Employment
			 Services in States Act or the HIRES Act.
		2.State flexibility to
			 promote the reemployment of unemployed workers
			(a)In
			 generalTitle III of the
			 Social Security Act (42 U.S.C. 501 and following) is amended by adding at the
			 end the following:
				
					305.Demonstration projects(a)The Secretary of Labor
				may enter into agreements, with States submitting an application described in
				subsection (b), for the purpose of allowing such States to conduct
				demonstration projects to test and evaluate measures designed—
							(1)to expedite the reemployment of individuals
				who establish initial eligibility for unemployment compensation under the State
				law of such State; or
							(2)to improve the
				effectiveness of a State in carrying out its State law with respect to
				reemployment.
							(b)The Governor of
				any State desiring to conduct a demonstration project under this section shall
				submit an application to the Secretary of Labor. Any such application shall, at
				a minimum, include—
							(1)a general description of the proposed
				demonstration project, including the authority (under the laws of the State)
				for the measures to be tested, as well as the period of time during which such
				demonstration project would be conducted;
							(2)if a waiver under
				subsection (c) is requested, the specific aspects of the project to which the
				waiver would apply and the reasons why such waiver is needed;
							(3)a description of
				the goals and the expected programmatic outcomes of the demonstration project,
				including how the project would contribute to the objective described in
				subsection (a)(1), subsection (a)(2), or both;
							(4)assurances
				(accompanied by supporting analysis) that the demonstration project would not
				result in any increased net costs to the State’s account in the Unemployment
				Trust Fund;
							(5)a description of
				the manner in which the State—
								(A)will conduct an
				impact evaluation, using a control or comparison group or other valid
				methodology, of the demonstration project; and
								(B)will determine the
				extent to which the goals and outcomes described in paragraph (3) were
				achieved; and
								(6)assurances that
				the State will provide any reports relating to the demonstration project, after
				its approval, as the Secretary of Labor may require.
							(c)The Secretary of
				Labor may waive any of the requirements of section 3304(a)(4) of the Internal
				Revenue Code of 1986 or of paragraph (1) or (5) of section 303(a), to the
				extent and for the period the Secretary of Labor considers necessary to enable
				the State to carry out a demonstration project under this section.
						(d)A demonstration
				project under this section—
							(1)may be commenced
				any time after the date of the enactment of this section; and
							(2)may not be
				approved for a period of time greater than 3 years, subject to extension upon
				request of the Governor of the State involved for such additional period as the
				Secretary of Labor may agree to, except that in no event may a demonstration
				project under this section be conducted after the end of the 5-year period
				beginning on the date of the enactment of this section.
							(e)The Secretary of
				Labor shall, in the case of any State for which an application is submitted
				under subsection (b)—
							(1)notify the State as to whether such
				application has been approved or denied within 30 days after receipt of a
				complete application; and
							(2)provide public
				notice of the decision within 10 days after providing notification to the State
				in accordance with paragraph (1).
							Public
				notice under paragraph (2) may be provided through the Internet or other
				appropriate means. Any application under this section that has not been denied
				within such 30 days shall be deemed approved.(f)The Secretary of
				Labor may terminate a demonstration project under this section if the Secretary
				makes a final determination that the State has violated the substantive terms
				or conditions of the
				project.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to weeks
			 beginning after September 30, 2011.
			
